DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1-22 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The instant application is a continuation of 14/736099. The parent application does not disclose drying wood veneer, gypsum, foodstuffs, marijuana, tobacco, pharmaceuticals, powders, grains, paper, sewage sludge, paint, glass, plastics, ink, adhesives, and clothes. MPEP § 201.07 states “A continuation application is an application for the invention(s) disclosed in a prior- filed copending nonprovisional application, international application designating the United States, or international design application designating the United States. The disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-7, 9-18, and 20-22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of U.S. Patent No. 10273585 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1: Claim 1 of 585 claims a cathodic protection system for use with a dryer, the cathodic protection system com prising: the dryer; an anode mounted inside the dryer in a position to be electrolytically coupled to metallic structures or surfaces inside the dryer when an electrolytic medium is present inside the dryer; and a DC power supply having a positive pole electrically connected to the anode and a negative pole electrically connected to the metallic structures or surfaces, wherein: the anode is comprised of or coated with one or more of high silicon iron, graphite, mixed metal oxides, platinum, niobium, tantalum, ruthenium, ruthenium oxide, rhodium, and rhodium oxide, and the anode is wrapped in an air-permeable membrane capable of producing the electrolytic medium when saturated by a high-humidity atmosphere inside the dryer.

Claim 2: Claim 3 of 585 claims the anode comprises a ribbon.

Claim 3: Claim 4 of 585 claims the air-permeable membrane comprises one or more of a mineral wool, glass fibers, ceramics, and clays.

Claim 4: Claim 7 of 585 claims a computer system to monitor the conditions inside the dryer and adjust the amount of current supplied by the DC power supply based on the detected conditions.

Claim 5: Claim 8 of 585 claims the DC power supply supplies an amount of current to the anode and metallic structures or surfaces inside the dryer to shift the potential of the metallic structures or surfaces within the range of about (-) 0.700 V vs. silver/silver chloride (Ag/AgCI) to about (-) 1.200 V vs. silver/silver chloride (Ag/AgCI).

Claim 6: Claim 11 of 585 claims the DC power supply supplies an amount of current to the anode and metallic structures or surfaces inside the dryer based on one or more of pH, temperature, electrolytic medium concentration, and electrolytic medium conductivity.

Claim 7: Claim 12 of 585 claims the anode is mounted in a protective housing inside the dryer.

Claim 9: Claim 1 of 585 claims the dryer comprises a wood veneer dryer.

Claim 10: Claim 1 of 585 claims the dryer comprises a kiln dryer (“wood veneer dryer”). 

Claim 11: Claim 1 of 585 claims the dryer is used to dry wood. 

Claim 12: Claim 13 of 585 claims a method for reducing the corrosion of metallic structures or surfaces inside a dryer, the method comprising: mounting an anode inside the dryer in a position to be electrolytically coupled to the metallic structures or surfaces inside the dryer when an electrolytic medium is present inside the dryer, wherein the anode is comprised of or coated with one or more of high silicon iron, graphite, mixed metal oxides, platinum, niobium, tantalum, ruthenium, ruthenium oxide, rhodium, and rhodium oxide; electrically connecting a positive pole of a DC power supply to the anode and electrically connecting a negative pole of the DC power supply to the metallic structures or surfaces; heating a material to be dried inside the dryer to a temperature sufficient to evaporate moisture from the material to produce a high-humidity atmosphere inside the dryer; and supplying a controlled amount of current to electrolytically couple the anode to the metallic structures or surfaces, wherein: the anode is wrapped in an air-permeable membrane capable of producing the electrolytic medium when saturated by the high-humidity atmosphere inside the dryer.

Claim 13: Claim 14 of 585 claims monitoring the conditions inside the dryer and adjusting the amount of current supplied by the DC power supply based on the detected conditions.

Claim 14: Claim 15 of 585 claims  the amount of current supplied shifts the potential of the metallic structures or surfaces within the range of about (-) 0.700 V vs. silver/silver chloride (Ag/AgCI) to about (-) 1.200 V vs. silver/silver chloride (Ag/AgCI).

Claim 15: Claim 18 of 585 claims the amount of current supplied is ascertainable based on one or more of pH, temperature, electrolytic medium concentration, and electrolytic medium conductivity.

Claim 16: Claim 1 of 585 claims the air-permeable membrane comprises one or more of a mineral wool, glass fibers, ceramics, and clays.

Claim 17: Claim 22 of 585 claims the anode comprises a ribbon.

Claim 18: Claim 24 of 585 claims the anode is mounted in a protective housing inside the veneer dryer.

Claim 20: Claim 13 of 585 claims the dryer comprises a wood veneer dryer.

Claim 21: Claim 13 of 585 claims the dryer comprises a kiln dryer (“wood veneer dryer”).

Claim 22: Claim 13 of 585 claims the dryer is used to dry wood.

Claim(s) 8 and 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of U.S. Patent No. 10273585 B2 in view of Gustafsson et al (WO 2015/072919 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 8: Claim 1 of 585 does not explicitly teach the dryer comprises a batch or a continuous dryer. Gustafsson teaches that wood dryers can operate in a batch process (see e.g. abstract of Gustafsson). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of 585 so that the dryer comprises a batch as taught in Gustafsson because Gustafsson teaches that wood dryers can operate in a batch process.

Claim 19: Claim 13 of 585 does not explicitly teach the dryer comprises a batch or a continuous dryer. Gustafsson teaches that wood dryers can operate in a batch process (see e.g. abstract of Gustafsson). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of 585 so that the dryer comprises a batch as taught in Gustafsson because Gustafsson teaches that wood dryers can operate in a batch process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795